DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 
Response to Amendment
	Applicant’s amendment filed on 07/22/2022 has been entered. No Claims have been amended. No Claims have been canceled. No claims have been added. Claims 1-14 are still pending in this application.

		

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Minamide (US 20200220991) in view of Tasaka (US 20180115664).
Regarding claim 1, Minamide teaches an information processing apparatus comprising: a memory; and a processor configured to cause display of two display areas on a display apparatus (fig. 9a:cp1 br2 is one area and 43-46R are second display area), superimpose a first one of the two display areas on second one of the two display areas in a manner that hides part of a second one of the two display areas (fig. 11: PW is overlapping 43-46R) and hinders an operation using an operation button in the second one of the two display areas (fig. 11: 46 is hidden).
Minamide does not teach change an arrangement position of the operation button in the second one of the two display areas to make the operation button operable without change of a display size and a display position of the second one of the two display area.
Tasaka teaches an arrangement position of the operation button in the second one of the two display areas to make the operation button operable without change of a display size and a display position of the second one of the two display area (fig. 20-21: and p0143: ES button that enables a user to select the option “rotating collate” and a NO button).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamide, and to include change an arrangement position of the operation button in the second one of the two display areas hidden by the upper display area so as to make the operation button operable without change of a display size and a display position of the second one of the two display areas, so that user is able to recognize that the previously selected option is deselected by viewing that display of the previous setting item button is switched from highlighted to dehighlighted suggested by Tasaka(p0004).

Regarding claim 13, has been analyzed and rejected with regard to claim 1 and in accordance with Tasaka’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0036). 

Regarding claim 14, the limitation of claim 14 are substantially similar to claim 1, therefore it is rejected for the same reason as claim 1.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamide (US 20200220991) in view of Tasaka as applied to claim 1 above, and further in view of TATSUMI, MASAJI (JP 08044522 A).

Regarding claim 2, Minamide in view of Tasaka does not teach the information processing apparatus according to Claim 1, wherein the processor is configured to change the arrangement position of the operation button in the second one of the two display areas hidden by the upper display area to a position so as to make the operation button operable, the position being not hidden by the upper display area.
Tatsumi teaches the information processing apparatus according to Claim 1, wherein the processor is configured to change the arrangement position of the operation button in the second one of the two display areas hidden by the upper display area to a position so as to make the operation button operable, the position being not hidden by the upper display area (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamide in view of Tasaka, and to include wherein the processor is configured to change the arrangement position of the operation button in the second one of the two display areas hidden by the upper display area to a position so as to make the operation button operable, the position being not hidden by the upper display area, in order to be able to use ten-key pad).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamide (US 20200220991) in view of Tasaka and Tatsumi as applied to claim 2 above, and further in view of Iwamura et al. (US 20210132755).
Regarding claim 3, Minamide in view of Tasaka and Tatsumi does not teaches the information processing apparatus according to Claim 2, wherein the processor is configured to, when the change of the arrangement position of the operation button in the second one of the two display areas hidden by the upper display area causes superimposition of the operation button on a different display component, change an arrangement position of the different display component to a position within the second one of the two display areas so as to obtain arrangement without superimposition of the operation button on the different display component.
Iwamura teaches the information processing apparatus according to Claim 2, wherein the processor is configured to, when the change of the arrangement position of the operation button (53 button1 in fig. 4) in the second one of the two display areas hidden by the upper display area causes superimposition of the operation button on a different display component (51 and 52 in fig. 4), change an arrangement position of the different display component to a position within the second one of the two display areas so as to obtain arrangement without superimposition of the operation button on the different display component (fig. 5).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamide in view of Tasaka and Tatsumi, to include wherein the processor is configured to, when the change of the arrangement position of the operation button in the second one of the two display areas hidden by the upper display area causes superimposition of the operation button on a different display component, change an arrangement position of the different display component to a position within the second one of the two display areas so as to obtain arrangement without superimposition of the operation button on the different display component, in order to prevent editing errors for a plurality of overlapping UI objects suggested by Iwamura (p0012).

Claim(s) 4-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minamide in view of Tasaka, Iwamura and Tatsumi as applied to claim 3 above, and further in view of et al. (US 20210132755).

Regarding claim 4, Minamide in view of Tasaka, Iwamura and Tatsumi does not teach the information processing apparatus according to Claim 3, wherein the processer is configured to, when the arrangement without superimposition of the operation button on the different display component in the second one of the two display areas fails to be obtained, display the operation button in the upper display area so as to make the operation button operable.
Park teaches the information processing apparatus according to Claim 3, wherein the processer is configured to, when the arrangement without superimposition of the operation button on the different display component in the second one of the two display areas fails to be obtained, display the operation button in the upper display area so as to make the operation button operable (Park: fig. 6d). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Minamide in view of Tasaka and Tatsumi, to include wherein the processer is configured to, when the arrangement without superimposition of the operation button on the different display component in the second one of the two display areas fails to be obtained, display the operation button in the upper display area so as to make the operation button operable, in order to provide an electronic device and method for controlling a display in an electronic device suggested by Park.

Regarding claim 5, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 1, wherein the upper display area is a display area for displaying an operation button for assisting an input operation in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 6, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches The information processing apparatus according to Claim 2, wherein the upper display area is a display area for displaying an operation button for assisting an input operation in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 7, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 3, wherein the upper display area is a display area for displaying an operation button for assisting an input operation in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 8, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 4, wherein the upper display area is a display area for displaying an operation button for assisting an input operation in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 9, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 5, wherein the upper display area is a display area including, as at least a part, ten-key buttons used to input numerals in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 10, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 6, wherein the upper display area is a display area including, as at least a part, ten-key buttons used to input numerals in the the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 11, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 7, wherein the upper display area is a display area including, as at least a part, ten-key buttons used to input numerals in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Regarding claim 12, Minamide in view of Tasaka, Iwamura, Tatsumi and Park teaches the information processing apparatus according to Claim 8, wherein the upper display area is a display area including, as at least a part, ten-key buttons used to input numerals in the second one of the two display areas (Park: fig. 6).
The rational applied to the rejection of claim 4 has been incorporated herein.

Response to Arguments
Applicant's arguments with respect to claims have been considered.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600. The examiner can normally be reached Mon-Fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677